        Case 2:19-cv-01687-GMN-BNW Document 24 Filed 05/11/20 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
 7   LINDA SCHMIDT,                            )
                                               )
 8                     Plaintiff,              )                  Case No. 2:19-cv-01687-GMN-BNW
                                               )
 9   vs.                                       )                  ORDER
                                               )
10   CVS PHARMACY, INC., et al.,               )
                                               )
11                     Defendants.             )
     __________________________________________)
12
            In reviewing the docket in this case, it previously came to the Court’s attention that the
13
     parties had not filed a proposed discovery plan and scheduling order. The parties’ proposed
14
     discovery plan and scheduling order was originally due on 11/18/2019. (See ECF No. 7.)
15
     Accordingly, the Court subsequently ordered the parties to file a proposed discovery plan and
16
     scheduling order by May 6, 2020. (ECF No. 23.) The parties have not complied with this order.
17
            IT IS THEREFORE ORDERED that by May 20, 2020, the parties must meet and confer
18
     and file a proposed discovery plan and scheduling order or an order to show cause why the parties
19
     should not be sanctioned for failure to comply with this Court’s orders will issue.
20
21
            DATED: May 11, 2020
22
23                                                ______________________________________
                                                  Brenda Weksler
24                                                United States Magistrate Judge
25
26
27
28
